Title: To Thomas Jefferson from Isaac Briggs, 30 January 1802
From: Briggs, Isaac
To: Jefferson, Thomas


          
            Sharon, 30th. of the 1st. Month 1802.
          
          Will the President do me the favor to accept the enclosed pamphlet; and the additional one to inform me of the title of Arthur Young’s performance, alluded to in a late conversation, so particularly as to enable me to procure the book?
          With deep impressions of esteem and respect, I am thy friend
          
            Isaac Briggs
          
         